ﬁﬂntteh étatea Qtuurt at gppmlg

For the Seventh Circuit
Chicago, Illinois 60604

January 13, 2006

Hon. JOEL M. FLAUM, Chief Judge
Hon. KENNETH F. RIPPLE, Circuit Judge

Hon. ANN CLAIRE WILLIAMS, Circuit Judge

MICHAEL JOSEPH, ]
] Appeal from the United
Plaintiff—Appellant, ] States District Court for
] the Western District of
] Wisconsin.
No. 05—1826 V. ]
] No. 04 C 740 S
BOARD OF REGENTS OF THE UNIVERSITY ]

OF WISCONSIN SYSTEM, ]
] John C. Shabaz,
Defendant—Appellee. ] Judge.
0 R D E R

The opinion issued in the above-entitled case on December 27, 2005, is hereby
amended as follows:

On the second page, under Section I. Background, the ﬁrst sentence
should now read:

Michael Joseph, a resident of Colorado, attended high school in Maryland. He...